DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-16, 26-33, and 50-52 are pending.
Claims 17-25 and 34-49 are canceled.
Claims 1-16, 26-33, and 50-52 are rejected.

Priority
The instant application is the National Stage filing of PCT/US2018/014714, filed 1/22/2018, claiming the benefit of priority to US provisional application 62/448,594, filed 1/20/2017. Priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Accordingly, each of claims 1-16, 26-33, and 50-52 are afforded the effective filing date of 1/20/2017.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/15/2019, 11/06/2019, and 6/10/2021 are in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. Signed copies of the IDS documents are included with this Office Action. 

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 125 in Fig. 1; Reference sample ratio generator 330 in Fig. 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a memory storage device 150, p. 154, lines 26-27.
The drawings are objected to because the text in Figs. 20A-D is not legible due to small type font and blurry image quality.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the specification as originally filed on 7/15/2019.
Trade Names
	The use of the terms ILLUMINA TRUSEQ and EPICENTRE NEXTERA, for example, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 1 recites “A method for determining presence or absence”, which should be amended to “A method for determining a presence or absence” or similar.
	Claim 1 recites “determining, by a computing device, a probe coverage quantification of the sequence reads for the probe the probe oligonucleotides”, which should be amended to “determining, by a computing device, a probe coverage quantification of the sequence reads for  the probe oligonucleotides” or similar.
	Claim 1 recites “wherein the determining the probe coverage quantification of the sequence reads comprises”, which should be amended to recite “wherein [[the]] determining the probe coverage quantification of the sequence reads comprises”.
	Claim 10 recites “wherein the normalizing in comprises”. The “in” after normalizing should be deleted, such that the claim reads, “wherein the normalizing comprises”.
	Claim 11 recites “LOESS normalization”. LOESS should be spelled out the first time it is recited in the claims.
	Claim 26 recites “A system for classifying presence or absence”, which should be amended to “A system for classifying a presence or absence” or similar.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-16 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “determining, by a computing device, a probe coverage quantification of the sequence reads for the probe the probe oligonucleotides, wherein the determining the probe coverage quantification of the sequence reads comprises determining, by the computing system, a number of the sequence reads that map at each nucleotide position in the probe oligonucleotides”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a computing system. It is not clear whether Applicant intended to recite a “computing device” rather than a computing system, or whether a separate computing system is intended to determine the number of sequence reads. If Applicant intended for the computers to be the same, it is recommended to amend the claim to recite “a computing system” or “the computing  device”. It is noted that claims 4-6, 9, 12, 14, and 16 also recite “the computing system”. It is recommended to make corresponding amendments to these claims if necessitated by amendment to claim 1.
Claim 12 recites the limitation “The method of claim 5, wherein… normalizing, by the computing system, the scaled probe coverage quantification of the sequence reads for the probe oligonucleotides, and/or normalizing, by the computing system, the GC normalized probe coverage quantification”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of either a scaled probe coverage quantification or a GC normalized probe coverage quantification in claim 12 or any of the claims 12 depends from. It is noted that claim 6 recites generating a scaled probe coverage quantification and claim 9 recites providing a GC normalized probe coverage quantification. It is therefore not clear if claim 12 is intended to depend from claim 5, as recited, or from claims 6 or 9. 
Claim 14 recites the limitation “The method of claim 10, further comprising logarithmically transforming, by the computer system, the reference sample normalized probe coverage quantification of the sequence reads for the probe oligonucleotides or the ratio for the probe oligonucleotides”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a reference sample normalized probe coverage quantification or a ratio for the probe oligonucleotides in claim 14 or any of the claims 14 depends from. It is noted that claim 12 recites generating a reference sample normalized probe coverage quantification and claim 13 recites obtaining a ratio for the probe oligonucleotides. It is therefore not clear if claim 14 is intended to depend from claim 10, as recited, or from claims 12 or 13. 
Claim 16 recites the limitation “The method of claim 1, further comprising applying, by the computing system, a segmentation process that identifies segments according to… the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a normalized probe coverage quantification in claims 1 or 16. It is noted that claim 5 recites obtaining a normalized probe coverage quantification. It is therefore not clear if claim 16 is intended to depend from claim 1, as recited, or from claim 5. 
Claim 27 recites the limitation “The system of claim 26, wherein the set of sequence reads”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a set of sequence reads. Claim 26 recites “obtaining sequence reads”, but it is not clear whether this limitation is intended to provide antecedent basis to the set of sequence reads recited in claim 27. If the sequence reads of claim 26 are intended to provide antecedent basis, it is recommended to amend claim 27 to recite “The system of claim 26, wherein the  sequence reads” or to amend claim 26 to recite “obtaining a set of sequence reads”. Claims 28 and 29 are similarly rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 26-33, and 50-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a non-transitory computer readable storage medium, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claim 1: determining… a probe coverage quantification of the sequence reads for the probe the probe oligonucleotides, wherein the determining the probe coverage quantification of the sequence reads comprises determining… a number of the sequence reads that map at each nucleotide position in the probe oligonucleotides; and
determining… the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid based on the probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample.
Independent claims 26 and 50: determining a number of the sequence reads that map at each nucleotide position in the probe oligonucleotides to obtain a probe coverage quantification of the sequence reads for the probe oligonucleotides;
normalizing the probe coverage quantification of the sequence reads for the probe oligonucleotides to obtain a normalized probe coverage quantification of the sequence reads for the probe oligonucleotides;
applying a segmentation process that identifies segments according to the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides; and
determining the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid based on the segments and the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides.
Dependent claims 4 and 29: generating… consensus sequences from the set of sequence reads, wherein each of the consensus sequences is generated by collapsing sequence reads from the set of sequence reads to generate a single nucleotide sequence that corresponds to at least a portion of the circulating cell free sample nucleic acid, wherein the determining the probe coverage quantification comprises determining the probe coverage quantification of the consensus sequences for the probe oligonucleotides, and wherein the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid is determined based on the probe coverage quantification of the consensus sequence reads for the probe oligonucleotides.
Dependent claim 5: normalizing… the probe coverage quantification of the sequence reads for the probe oligonucleotides to obtain a normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample, wherein the presence or absence of the copy number alteration in the circulating cell free sample nucleic acid is determined based on the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample.
Dependent claim 16: applying… a segmentation process that identifies segments according to the probe coverage quantification of the sequence reads for the probe oligonucleotides and/or the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides.
Dependent claims 2-3, 6-15, 27-28, 30-33, and 51-52 recite further steps that limit the judicial exceptions in independent claims 1, 26, and 50 and, as such, also are directed to those abstract ideas. For example, claims 2 and 27 further limit determining the probe coverage quantification according to the sequence reads mapped to the genomic portions; claims 3 and 28, further limit determining the probe coverage quantification according to the sequence reads aligned to the probe oligonucleotide sequences; claims 6-15 and 30-33 further limit the normalizing; and claims 51-52 further limit determining the number of sequence reads.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually determine the presence or absence of a copy number alteration in sequencing data. Without further detail as to the methodology involved in “determining”, “normalizing”, “applying”, and “generating”, under the BRI, one may simply, for example, use pen and paper to count the number of sequence reads for each probe, normalize the number, segment the data based on the normalized numbers, and determine whether there is copy number alteration. Some of these steps (i.e., determining a number of the sequence reads, normalizing) and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is disclosed in the specification as published at least at [0071-0090; 0422-0423].
Therefore, claim 1, 26, and 50, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Independent claim 1: providing a set of sequence reads, wherein the sequence reads are obtained from circulating cell free sample nucleic acid from a test sample obtained from the test subject, and the circulating cell free sample nucleic acid is captured by probe oligonucleotides under hybridization conditions.
Independent claims 26 and 50: obtaining sequence reads from circulating cell free sample nucleic acid captured from the test sample by probe oligonucleotides under hybridization conditions.
The claims also include non-abstract computing elements. For example, independent claim 1 includes performing the determining by a computing device; independent claim 26 includes a system comprising one or more processors and memory coupled to the one or more processors, the memory encoded with a set of instructions configured to perform a process; and independent claim 50 includes a non-transitory computer readable storage medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “providing” and “obtaining” sequence reads, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of computing systems do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly affect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Paweletz et al. (Clinical Cancer Research, 2016, 22, p. 915-924) discloses that providing or obtaining sequencing reads from probe-captured, circulating cell free nucleic acids is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract, Figure 1, and (p. 916, col. 1, par. 2). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Chudova et al. (US 2016/0239604; IDS 7/15/2019 reference) teaches that computing elements are routine, well-understood and conventional in the art at least at [0011; 0042; 0344-0345]. The specification as published also notes that computer processors and systems, as example, are commercially available or widely used at [0336-0368]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paweletz et al. (Nature Medicine, 2014, 20, p. 1-9; Supplementary Methods (SM), p. 1-4).
The prior art to Paweletz discloses a next-generation sequencing (NGS) assay to detect mutations in cell-free plasma DNA (cfDNA) (abstract). Paweletz teaches the instant features as follows.
Claim 1 discloses a method for determining presence or absence of a copy number alteration for a test subject. 
Paweletz teaches quantifying changes in gene copy numbers (p. 916, col. 1, par. 1).
The method of claim 1 comprises:
providing a set of sequence reads, wherein the sequence reads are obtained from circulating cell free sample nucleic acid from a test sample obtained from the test subject, and the circulating cell free sample nucleic acid is captured by probe oligonucleotides under hybridization conditions; 
Paweletz teaches using probes to genes of interest to perform a pull-down process that includes a controlled hybridization step prior to NGS analysis of cfDNA from patients with non-small cell lung cancer (p. 916, col. 1, par. 2-3; Figure 1; SM p. 1). 
determining, by a computing device, a probe coverage quantification of the sequence reads for the probe the probe oligonucleotides, wherein the determining the probe coverage quantification of the sequence reads comprises determining, by the computing system, a number of the sequence reads that map at each nucleotide position in the probe oligonucleotides; and 
Paweletz SM teaches that all bioinformatics processing was carried out on a computer server (p. 2, par. 1). Paweletz SM teaches that each probe tag was used to unambiguously identify (i.e., map) the probe used and to amalgamate reads for each probe together (p. 2, par. 1). Paweletz teaches analyzing the performance of the probe set on plasma DNA to determine on-target percentage (p. 917, col. 2, par. 1). As Paweletz teaches calculating the on-target percentage and amalgamating reads per probe, it is considered that Paweletz fairly teaches determining a number of the sequence reads that map to the probes. As Paweletz teaches unambiguously identifying the probe for each read, it is considered that Paweletz fairly teaches accounting for each nucleotide of the probe.
determining, by the computing device, the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid based on the probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample.
Paweletz SM teaches that all bioinformatics processing was carried out on a computer server (p. 2, par. 1). Paweletz SM teaches detecting copy number variation in the MET gene by counting the number of uniquely tagged, on-target reads originating from MET probes (p. 3, par. 2).
Regarding claim 2, Paweletz teaches the method of claim 1 as described above. Claim 2 further adds that the set of sequence reads are mapped to genomic portions of a reference genome, and the probe coverage quantification of the sequence reads for the probe oligonucleotides is determined according to the sequence reads mapped to the genomic portions. Paweletz SM teaches mapping reads to hg19 (i.e., reference genome) (p. 2, par. 1). Paweletz SM teaches amalgamating the probe tag, unique sequence tag, sample tag, and mapping information of the reads (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, and as Paweletz teaches mapping the reads to a reference genome, it is considered that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 3, Paweletz teaches the method of claim 1 as described above. Claim 3 further adds that the set of sequence reads are aligned to probe oligonucleotide sequences, and the probe coverage quantification of the sequence reads for the probe oligonucleotides is determined according to the sequence reads aligned to the probe oligonucleotide sequences. Paweletz SM teaches that each probe tag was used to unambiguously identify (i.e., map or align) the probe used and to amalgamate reads for each probe together (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, it is considered that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 4, Paweletz teaches the method of claim 1 as described above. Claim 4 further adds generating consensus sequences from the set of sequence reads, wherein each of the consensus sequences is generated by collapsing sequence reads from the set of sequence reads to generate a single nucleotide sequence that corresponds to at least a portion of the circulating cell free sample nucleic acid, wherein the determining the probe coverage quantification comprises determining the probe coverage quantification of the consensus sequences for the probe oligonucleotides, and wherein the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid is determined based on the probe coverage quantification of the consensus sequence reads for the probe oligonucleotides for the test sample. Paweletz SM teaches amalgamating the probe tag, unique sequence tag, sample tag, and mapping information, so that reads with identical tags and mappings could then be merged together to create a unique read consensus sequence for each family of PCR duplicates (p. 2, par. 1). Paweletz SM teaches detecting copy number variation in the MET gene by counting the number of uniquely tagged (i.e., consensus reads), on-target reads originating from MET probes (p. 3, par. 2).
Regarding claim 5, Paweletz teaches the method of claim 1 as described above. Claim 5 further adds normalizing the probe coverage quantification of the sequence reads for the probe oligonucleotides to obtain a normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample, wherein the presence or absence of the copy number alteration in the circulating cell free sample nucleic acid is determined based on the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample. Paweletz SM teaches normalizing probe counts for sample read depth when detecting copy number variation in the MET gene by counting the number of uniquely tagged, on-target reads originating from MET probes (p. 3, par. 2). 
Regarding claim 6, Paweletz teaches the method of claims 1 and 5 as described above. Claim 6 further adds that the normalizing comprises scaling, by the computing system, probe coverage quantification of the sequence reads for the probe oligonucleotides to generate a scaled probe coverage quantification for the probe oligonucleotides. Under the BRI, scaling is considered to change the range of the data. As Paweletz SM teaches normalizing probe counts for sample read depth (p. 3, par. 2), it is considered that such normalization would change the range of the data and that Paweletz fairly teaches the limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paweletz, as applied to claims 1-6 above, and in view of Budczies et al. (Oncotarget, 2016, 7, p. 13236-13247). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 7, Paweletz teaches the method of claims 1, 5, and 6 as described above. Claim 7 further adds that the probe coverage quantification of the sequence reads for the probe oligonucleotides is scaled according to a probe coverage quantification median for all probe oligonucleotides for the test sample, which Paweletz does not teach.
However, the prior art to Budczies discloses a method termed Ioncopy for copy number alteration detection in amplicon sequencing data (abstract). Budczies teaches a breast cancer specific sequencing panel of 154 amplicons (p. 13244, col. 2, par. 2) Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4). 
Regarding claim 8, Paweletz in view of Budczies teach the method of claims 1 and 5-7 as described above. Claim 8 further adds that the probe coverage quantification of the sequence reads for the probe oligonucleotides is divided by the probe coverage median for the probe oligonucleotides in the test sample, which Paweletz does not teach. 
However, Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4).
Regarding claim 12, Paweletz teaches the method of claims 1 and 5 as described above. Claim 12 further adds normalizing according to a probe coverage median for the probe oligonucleotides obtained from reference samples to generate a reference sample normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample. Paweletz SM teaches normalizing probe counts for individual probe behavior across a set of wild type (i.e., reference) samples (p. 3, par. 2). Paweletz does not teach normalizing according to the median.
However, Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4).
Regarding claim 13, Paweletz in view of Budczies teach the method of claims 1, 5, and 12 as described above. Claim 13 further adds dividing each of the probe coverage quantifications of the sequence reads for the probe oligonucleotides by the probe coverage median for the probe oligonucleotides obtained from the reference samples to obtain a ratio for the probe oligonucleotides. Paweletz SM teaches normalizing probe counts for individual probe behavior across a set of wild type (i.e., reference) samples (p. 3, par. 2). As Paweletz illustrates MET copy number as a ratio (Figure 3), it is considered that Paweletz fairly teaches the limitations of the claim regarding dividing by the probe count to produce a ratio. Paweletz does not teach normalizing according to the median.
However, Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4).
Regarding claims 7-8 and 12-13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz and Budczies because both references disclose methods for determining copy number alterations in sequencing data. The motivation to normalize by the median would have been to validly estimate the null distribution using the median under the assumption that the majority of tumors in the cohorts are unaltered at each genomic position under consideration, as taught by Budczies (p. 13244, col. 1, par. 2). Specifically, regarding claims 12-13, it would have been obvious to apply the teachings of Budczies of normalizing by the median of the amplicon to normalizing by the wild type values of Paweletz because such a combination merely represents the combination of techniques known to one having ordinary skill in the art. One could have combined the elements as claimed by the known methods of Paweletz and Budczies, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying copy number alterations in targeted sequencing data.
B.	Claims 9-11, 14, 16, 26-30, 33, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Paweletz, as applied to claims 1-6 above, and in view of Boeva et al. (Bioinformatics, 2014, 30, p. 3443-3450). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 9, Paweletz teaches the method of claims 1 and 5 as described above. Claim 9 further adds that normalizing according to guanine-cytosine (GC) content to provide a GC normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample, which Paweletz does not teach.
However, the prior art to Boeva discloses ONCOCNV, a method that includes a multifactor normalization and annotation technique enabling the detection of large copy number changes from amplicon sequencing data, also known as ultra-deep targeted sequencing (abstract). Boeva teaches generating amplicon sequencing datasets with target selection of different gene panels (p. 3443, col. 2, par. 1; p. 3444, col. 2, par. 4). Boeva teaches counting reads for each amplicon region (p. 3444, col. 2, par. 1). Boeva teaches normalizing with respect to GC-content (p. 3445, col. 1, par. 2). 
Regarding claim 10, Paweletz in view of Boeva teach the method of claims 1, 5, and 9 as described above. Claim 10 further adds normalizing according to GC content for the probe oligonucleotides, which Paweletz does not teach.
However, Boeva teaches that the resulting GC-normalized values do no depend on the GC content of the amplicon sequences (i.e., normalizing according to GC content for the probe oligonucleotides) (p. 3445, col. 1, par. 2).
Regarding claim 11, Paweletz in view of Boeva teach the method of claims 1, 5, and 9 as described above. Claim 11 further adds normalizing according to GC content comprises LOESS normalization, which Paweletz does not teach.
However, Boeva teaches correcting for the GC-content bias by using local polynomial regression fitting (LOESS) (p. 3445, col. 1, par. 2).
Regarding claim 14, Paweletz in view of Boeva teach the method of claims 1, 5, 9, and 10 as described above. Claim 14 further adds logarithmically transforming the reference sample normalized probe coverage quantification of the sequence reads for the probe oligonucleotides or the ratio for the probe oligonucleotides to generate a logarithmically transformed reference sample normalized probe coverage quantification for the probe oligonucleotides or the ratio for the probe oligonucleotides, which Paweletz does not teach.
However, Boeva teaches that logarithmic values of the tumor sample read counts are normalized, segmented, and annotated as a gain, loss, or neutral copy number (p. 3446, col. 1, par. 2).
Regarding claim 16, Paweletz teaches the method of claim 1 as described above. Claim 16 further adds applying a segmentation process that identifies segments according to the probe coverage quantification of the sequence reads for the probe oligonucleotides and/or the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides, which Paweletz does not teach.
However, Boeva teaches that tumor sample read counts are normalized, and the resulting profiles (i.e., normalized probe coverage quantifications) are segmented (p. 3446, col. 1, par. 2-3).
Regarding claims 9-11, 14, and 16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz and Boeva because both references disclose methods for determining copy number alterations in sequencing data. The motivation to normalize for GC content would have been to correct for GC-content bias observed in target sequencing data, as taught by Boeva (p. 3445, col. 1, par. 2). The motivation to apply a segmentation process would have been to provide a solution to the challenging question of extracting copy number alterations from amplicon sequencing data, as taught by Boeva (p. 3444, col. 1, par. 2). Specifically, regarding claim 14, it would have been obvious to perform a logarithmic transformation on the read counts, as taught by Boeva, because such a combination merely represents the combination of techniques known to one having ordinary skill in the art. One could have combined the elements as claimed by the known methods of Paweletz and Boeva, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying copy number alterations in targeted sequencing data.

Claim 26 discloses a system for classifying presence or absence of a copy number alteration for a test sample, comprising: one or more processors; and memory coupled to the one or more processors, the memory encoded with a set of instructions configured to perform a process. Claim 50 discloses a non-transitory computer readable storage medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations.
Paweletz teaches quantifying changes in gene copy numbers (p. 916, col. 1, par. 1). Paweletz SM teaches that all bioinformatics processing was carried out on a computer server using software like Bowtie and custom scripts (p. 2, par. 1). As the computing elements recited in claims 26 and 52 are required to perform a computer implemented method, such as the one taught by Paweletz, it is considered that Paweletz fairly teaches these elements.
The process and operations of claims 26 and 50 comprise:
obtaining sequence reads from circulating cell free sample nucleic acid captured from the test sample by probe oligonucleotides under hybridization conditions;  
Paweletz teaches using probes to genes of interest to perform a pull-down process that includes a controlled hybridization step prior to NGS analysis of cfDNA from patients with non-small cell lung cancer (p. 916, col. 1, par. 2-3; Figure 1; SM p. 1).
determining a number of the sequence reads that map at each nucleotide position in the probe oligonucleotides to obtain a probe coverage quantification of the sequence reads for the probe oligonucleotides; 
Paweletz SM teaches that each probe tag was used to unambiguously identify (i.e., map) the probe used and to amalgamate reads for each probe together (p. 2, par. 1). Paweletz teaches analyzing the performance of the probe set on plasma DNA to determine on-target percentage (p. 917, col. 2, par. 1). As Paweletz teaches calculating the on-target percentage and amalgamating reads per probe, it is considered that Paweletz fairly teaches determining a number of the sequence reads that map to the probes. As Paweletz teaches unambiguously identifying the probe for each read, it is considered that Paweletz fairly teaches accounting for each nucleotide of the probe.
normalizing the probe coverage quantification of the sequence reads for the probe oligonucleotides to obtain a normalized probe coverage quantification of the sequence reads for the probe oligonucleotides;
Paweletz SM teaches normalizing probe counts for sample read depth (p. 3, par. 2).
applying a segmentation process that identifies segments according to the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides; and 
Paweletz does not teach a segmentation process.
determining the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid based on the segments and the normalized probe coverage quantification of the sequence reads for the probe oligonucleotides.
Paweletz SM teaches detecting copy number variation in the MET gene by counting the number of uniquely tagged, on-target reads originating from MET probes (p. 3, par. 2).
Paweletz does not teach a segmentation process.
However, the prior art to Boeva discloses ONCOCNV, a method that includes a multifactor normalization and annotation technique enabling the detection of large copy number changes from amplicon sequencing data, also known as ultra-deep targeted sequencing (abstract). Boeva teaches generating amplicon sequencing datasets with target selection of different gene panels (p. 3443, col. 2, par. 1; p. 3444, col. 2, par. 4). Boeva teaches counting reads for each amplicon region (p. 3444, col. 2, par. 1). Boeva teaches that tumor sample read counts are normalized, and the resulting profiles (i.e., normalized probe coverage quantifications) are segmented and annotated as a gain, loss, or neutral copy number (p. 3446, col. 1, par. 2-6). 
Regarding claims 26 and 50, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz and Boeva because both references disclose methods for determining copy number alterations in sequencing data. The motivation to apply a segmentation process would have been to provide a solution to the challenging question of extracting copy number alterations from amplicon sequencing data, as taught by Boeva (p. 3444, col. 1, par. 2). One could have combined the elements as claimed by the known methods of Paweletz and Boeva, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying copy number alterations in targeted sequencing data.
Regarding claim 27, Paweletz in view of Boeva teach the method of claim 26 as described above. Claim 27 further adds that the set of sequence reads are mapped to genomic portions of a reference genome, and the probe coverage quantification of the sequence reads for the probe oligonucleotides is determined according to the sequence reads mapped to the genomic portions. Paweletz SM teaches mapping reads to hg19 (i.e., reference genome) (p. 2, par. 1). Paweletz SM teaches amalgamating the probe tag, unique sequence tag, sample tag, and mapping information of the reads (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, and as Paweletz teaches mapping the reads to a reference genome, it is considered that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 28, Paweletz in view of Boeva teach the method of claim 26 as described above. Claim 28 further adds that the set of sequence reads are aligned to probe oligonucleotide sequences, and the probe coverage quantification of the sequence reads for the probe oligonucleotides is determined according to the sequence reads aligned to the probe oligonucleotide sequences. Paweletz SM teaches that each probe tag was used to unambiguously identify (i.e., map or align) the probe used and to amalgamate reads for each probe together (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, it is considered that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 29, Paweletz in view of Boeva teach the method of claim 26 as described above. Claim 29 further adds generating consensus sequences from the set of sequence reads, wherein each of the consensus sequences is generated by collapsing sequence reads from the set of sequence reads to generate a single nucleotide sequence that corresponds to at least a portion of the circulating cell free sample nucleic acid, wherein the determining the probe coverage quantification comprises determining the probe coverage quantification of the consensus sequences for the probe oligonucleotides, and wherein the presence or absence of a copy number alteration in the circulating cell free sample nucleic acid is determined based on the probe coverage quantification of the consensus sequence reads for the probe oligonucleotides for the test sample. Paweletz teaches amalgamating the probe tag, unique sequence tag, sample tag, and mapping information, so that reads with identical tags and mappings could then be merged together to create a unique read consensus sequence for each family of PCR duplicates (p. 2, par. 1). Paweletz SM teaches detecting copy number variation in the MET gene by counting the number of uniquely tagged (i.e., consensus reads), on-target reads originating from MET probes (p. 3, par. 2).
Regarding claim 30, Paweletz in view of Boeva teach the method of claim 26 as described above. Claim 30 further adds that the normalizing comprises scaling probe coverage quantification of the sequence reads for the probe oligonucleotides to generate a scaled probe coverage quantification for the probe oligonucleotides. Under the BRI, scaling is considered to change the range of the data. As Paweletz SM teaches normalizing probe counts for sample read depth (p. 3, par. 2), it is considered that such normalization would change the range of the data and that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 33, Paweletz in view of Boeva teach the method of claim 26 as described above. Claim 33 further adds that normalizing according to guanine-cytosine (GC) content to provide a GC normalized probe coverage quantification of the sequence reads for the probe oligonucleotides for the test sample, which Paweletz does not teach.
However, Boeva teaches normalizing sequencing data with respect to GC-content (p. 3445, col. 1, par. 2). 
Regarding claim 33, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz and Boeva because both references disclose methods for determining copy number alterations in sequencing data. The motivation to normalize for GC content would have been to correct for GC-content bias observed in target sequencing data, as taught by Boeva (p. 3445, col. 1, par. 2). One could have combined the elements as claimed by the known methods of Paweletz and Boeva, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying copy number alterations in targeted sequencing data.
Regarding claim 51, Paweletz in view of Boeva teach the method of claim 50 as described above. Claim 51 further adds that the number of the sequence reads that map at each nucleotide position are determined for each of the probe oligonucleotides to obtain a probe coverage quantification of the sequence reads for each of the probe oligonucleotides. Paweletz SM teaches that each probe tag was used to unambiguously identify (i.e., map or align) the probe used and to amalgamate reads for each probe together (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, it is considered that Paweletz fairly teaches the limitations of the claim. 
Regarding claim 52, Paweletz in view of Boeva teach the method of claim 50 as described above. Claim 52 further adds that the number of the sequence reads that map at each nucleotide position are determined for groups or regions of probe oligonucleotides to obtain a probe coverage quantification of the sequence reads for the groups or regions of probe oligonucleotides. Paweletz SM teaches mapping reads to hg19 (i.e., reference genome) (p. 2, par. 1). Paweletz SM teaches amalgamating (i.e., making groups) the probe tag, unique sequence tag, sample tag, and mapping information of the reads (p. 2, par. 1). As Paweletz teaches using the probe count to detect a copy number variation as described above, and as Paweletz teaches mapping the reads to a reference genome, it is considered that Paweletz fairly teaches the limitations of the claim. 
C.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paweletz, as applied to claims 1-6 above, in view of Boeva, as applied to claims 9-11 and 14 above, and further in view of Xia et al. (Oncotarget, 2016, 7, p. 35818-35831; IDS 7/15/2019 reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 15, Paweletz in view of Boeva teach the method of claims 1, 5, 9, 10, and 14 as described above. Claim 15 further adds that the logarithmically transformation is a log2 transformation, which Paweletz does not teach.
However, the prior art to Xia discloses the identification of tumor-associated copy number variation (abstract). Xia teaches a log2 ratio-based copy number analysis (abstract; p. 35921, col. 1, par. 2; p. 35823, col. 1, par. 1).
Regarding claim 15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz in view of Boeva and Xia because all references disclose methods for determining copy number alterations in sequencing data. The motivation would have been to examine cfDNA in urine, as taught by Xia (abstract). The substitution of the logarithmic transformation of Boeva for the log2 transformation of Boeva is no more than the simple substitution of one known element for another, which would result in the predictable result of identifying copy number alterations in sequencing data.
D.	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paweletz in view of Boeva, as applied to claims 26-30 as above, and in further view of Budczies et al. (Oncotarget, 2016, 7, p. 13236-13247). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 31, Paweletz in view of Boeva teach the method of claims 26 and 30 as described above. Claim 31 further adds that the probe coverage quantification of the sequence reads for the probe oligonucleotides is scaled according to a probe coverage quantification median for all probe oligonucleotides for the test sample, which Paweletz does not teach.
However, the prior art to Budczies discloses a method termed Ioncopy for copy number alteration detection in amplicon sequencing data (abstract). Budczies teaches a breast cancer specific sequencing panel of 154 amplicons (p. 13244, col. 2, par. 2) Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4). 
Regarding claim 32, Paweletz in view of Boeva and Budczies teach the method of claims 26, 30, and 31 as described above. Claim 32 further adds that the probe coverage quantification of the sequence reads for the probe oligonucleotides is divided by the probe coverage median for the probe oligonucleotides in the test sample, which Paweletz does not teach. 
However, However, Budczies teaches calculating the coverage of each amplicon in each sample and dividing it by the median coverage of all amplicons in the sample (p. 13245, col. 1, par. 4).
Regarding claims 31-32, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Paweletz in view of Boeva and Budczies because all references disclose methods for determining copy number alterations in sequencing data. The motivation to normalize by the median would have been to validly estimate the null distribution using the median under the assumption that the majority of tumors in the cohorts are unaltered at each genomic position under consideration, as taught by Budczies (p. 13244, col. 1, par. 2). One could have combined the elements as claimed by the known methods of Paweletz and Budczies, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of identifying copy number alterations in targeted sequencing data.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1671